June 19, 2013 DREYFUS PREMIER INVESTMENT FUNDS, INC. -DREYFUS GLOBAL REAL ESTATE SECURITIES FUND Supplement to Statement of Additional Information dated July 1, 2012, as revised or amended August 1, 2012, August 30, 2012, October 1, 2012, January 1, 2013, March 1, 2013, April 1, 2013, May 1, 2013 and May 14, 2013 The following information supplements and supersedes the portfolio manager information contained in the section of the fund's Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of accounts (including the fund) advised by the primary portfolio managers and assets under management in those accounts as of April 30, 2013: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed E. Todd Briddell None N/A None N/A None N/A Dean Frankel 4 $423.0M 10 $1.20B 40 $4.22B The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts E. Todd Briddell None N/A N/A Dean Frankel Other Accounts 9 $1.42B The following table lists the dollar range of fund shares beneficially owned by the primary portfolio managers as of April 30, 2013: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned E. Todd Briddell DGRESF None Dean Frankel DGRESF None 6593SAISTK-0613
